The opinion of the court was delivered, by
Read, J.
The plaintiffs below had no interest whatever in the valuation-money of Keziah Cleaver or Henderson in her father’s lands, taken by her brother William, and secured by his bond and recognisance, one third of it representing the widow’s share, not being payable until her death. Samuel Henderson died before the widow, and Keziah died after her mother, leaving surviving her an only child, Rebecca C. Tyson, who died in 1849,'intestate and without issue, but leaving her husband, Samuel H. Traquair, who died shortly after, having taken the whole personal estate of his wife, including, of course, this money, which therefore really belongs to his representatives, whether they are to receive it when administering on the estate of his wife or of her mother is immaterial in the present case. The* alleged agreement in this case is disposed of by the observations of the learned judge in the court below.
Judgment affirmed.